Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Kee.
Regarding claim 1. Inaba discloses a computing device comprising: 
(para 31-32; see also para 46, 62 and fig 3A, 3B); 
an image sensor configured to capture, after the attended robot is initiated, a set of images of a user, proximate to the computing device (para 38, 40-41; see also para 46, 62-64); 
the processor is configured to receive, subsequent to an execution command of the automation of the workflow by the attended robot, a captured image of the user (para 38, 40-41; see also para 50 and fig 3A, 3B; see also para 62-64); and 
the processor is configured to process the automation of the workflow, wherein the automation of the workflow is based on successful validation of the facial characteristics of the user and based on credentials of the user for the attended robot (para 62-64, 606->608).
Inaba does not explicitly disclose wherein the set of images are provided to a deep learning neural network model to identify facial characteristics.  However, in an analogous art, Kee discloses verifying users and updating database including wherein the set of images are provided to a deep learning neural network model to identify facial characteristics (para 33, 37, 48, 49).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Inaba with the implementation of Kee in order to increase reliability and performance without inconveniencing the user (para 15).

Regarding claim 2. The computing device of claim 1, wherein the successful validation of the facial characteristics of the user and biometric information of the user are related to a security layer (Inaba, para 38, 40-41, 46, 62-64).

Regarding claim 3. The computing device of claim 2, wherein the security layer is part of the automation of the workflow for the application interface (Inaba, para 38, 40-41, 46, 62-64).

Regarding claim 4. The computing device of claim 1, wherein the set of images are utilized in a framework to update the deep learning neural network model (Kee, para 33, 37, 48, 49).

Regarding claim 5. The computing device of claim 1, wherein the set of images are utilized in a framework to create facial biometric information of the user (Inaba, para 38, 40-41, 46, 62-64; Kee, fig 3 and corresponding text).

Regarding claim 6. The computing device of claim 1, wherein the set of images are utilized in a framework to update facial biometric information of the user (Inaba, para 38, 40-41, 46, 62-64; Kee, fig 3 and corresponding text).

Claims 7-18 are similar in scope to claims 1-6 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439